Opinion oe the Court by
Judge Hardin :
We perceive no valid objection to either of the two instructions which were ashed for plaintiff, and refused by the court, and the error thus committed was not remedied by the action ¡of the court in giving other instructions.
The first instruction given by the court was erroneous in submitting to the jury the question whether the boat of the plaintiff was moored to the defendant’s wharf, “under the wharfage regulations established by the defendant,” without informing the jury what those regulations were. It was also liable to objection as involved, by reference to particular cause of peril to boats moored at the defendant’s wharf. x
We are also of the opinion that the court might properly have granted a new trial on the ground of newly discovered evidence.
Wherefore the judgment is reversed and the cause remanded for a new trial consistent with this opinion.